Order entered November 19, 1968, denying after hearing petition for writ of error coram nobis, reversed on the law and facts and in the interest of justice, the petition is granted, the judgment of conviction dated April 26, 1964 is vacated (see 26 A D 2d 619) and a new trial ordered. In our opinion, representation of both defendants by the same attorney created a conflict of interest which was prejudicial by reason of the fact that the informer and the petitioner-appellant were represented by appellant’s lawyer without appellant’s knowledge that his codefendant was an informer. (See People v. Byrne, 17 N Y 2d 209.) Concur—■ Capozzoli, J. P., Tilzer, Nunez, McNally and Steuer, JJ.